
	
		I
		111th CONGRESS
		1st Session
		H. R. 3115
		IN THE HOUSE OF REPRESENTATIVES
		
			July 7, 2009
			Mr. Hodes (for
			 himself and Ms. Shea-Porter)
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide
		  credits to small businesses and their employees for health insurance
		  coverage.
	
	
		1.Short titleThis Act may be cited as the
			 Small Business Health Care Affordability Act of
			 2009.
		2.Small employers
			 business credit for providing employee health insurance
			(a)In
			 generalSubpart D of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to business related credits) is amended
			 by adding at the end the following new section:
				
					45R.Employee health
				insurance coverage by small employers
						(a)General
				ruleFor purposes of section
				38, in the case of an eligible small employer, the health insurance credit
				determined under this section for any taxable year is an amount equal to the
				aggregate amount paid or incurred by the taxpayer for the taxable year for
				qualified health insurance for employees of the taxpayer.
						(b)Dollar
				limitation
							(1)Annual
				limitationThe amount of the credit determined under this section
				with respect to an employee for any taxable year shall not exceed the sum of
				the amounts paid by the taxpayer for qualified health insurance for such
				employee for coverage months of such employee during the taxable year.
							(2)Monthly
				limitationFor purposes of paragraph (1), amounts paid by the
				taxpayer for qualified health insurance for an employee for any coverage month
				of such individual during the taxable year shall not be taken into account to
				the extent such amounts exceed 1/12 of the
				following:
								(A)$1,000 in the case
				of coverage of the employee.
								(B)$1,750 in the case
				of two person coverage.
								(C)$2,250 in the case of family
				coverage.
								(c)Eligible small
				employerFor purposes of this section—
							(1)In
				generalThe term
				eligible small employer means, with respect to any taxable year,
				any employer who employed an average of 50 or fewer employees on business days
				during either of the 2 preceding taxable years. For purposes of the preceding
				sentence, a preceding taxable year may be taken into account only if the
				employer was in existence throughout such year.
							(2)Employers not in
				existence in preceding yearIn the case of an employer which was
				not in existence throughout the 1st preceding taxable year, the determination
				under subparagraph (A) shall be based on the average number of employees that
				it is reasonably expected such employer will employ on business days in the
				current taxable year.
							(3)Certain growing
				employers retain treatment as small employerThe term small employer
				includes, with respect to any calendar year, any employer if—
								(A)such employer met the requirement of
				paragraph (1) (determined without regard to paragraph (2)) for any preceding
				calendar year after the date of the enactment of this section,
								(B)such employer provided qualified health
				insurance for that year and each subsequent year thereafter, and
								(C)such employer employed an average of 200 or
				fewer employees on business days during each preceding calendar year after the
				date of the enactment of this section.
								(4)Special
				rules
								(A)Controlled
				groupsFor purposes of this subsection, all persons treated as a
				single employer under subsection (b), (c), (m), or (o) of section 414 shall be
				treated as 1 employer.
								(B)PredecessorsAny
				reference in this paragraph to an employer shall include a reference to any
				predecessor of such employer.
								(d)Coverage
				MonthFor purposes of this section—
							(1)In
				generalThe term coverage month means, with respect
				to an individual, any month if—
								(A)as of the first
				day of such month such individual is covered by qualified health insurance,
				and
								(B)more than 50
				percent of the premium for coverage under such insurance for such month is paid
				by the eligible small employer.
								(2)Medicare,
				medicaid, and schipThe term coverage month shall
				not include any month with respect to an individual if, as of the first day of
				such month, such individual—
								(A)is entitled to any
				benefits under part A of title XVIII of the Social Security Act or is enrolled
				under part B of such title, or
								(B)is enrolled in the
				program under title XIX or XXI of such Act (other than under section 1928 of
				such Act).
								(3)Certain other
				coverageThe term coverage month shall not include
				any month with respect to an individual if, at any time during such month, any
				benefit is provided to such individual under chapter 55 of title 10, United
				States Code.
							(4)PrisonersThe
				term coverage month shall not include any month with respect to an
				individual if, as of the first day of such month, such individual is imprisoned
				under Federal, State, or local authority.
							(5)Insufficient
				presence in united statesThe term coverage month
				shall not include any month during a taxable year with respect to an individual
				if such individual is present in the United States on fewer than 183 days
				during such year (determined in accordance with section 7701(b)(7)).
							(e)Qualified Health
				InsuranceFor purposes of this section—
							(1)In
				generalThe term qualified health insurance means
				health insurance coverage (as defined in section 9832(b)(1)) which—
								(A)is coverage under
				a group health plan (within the meaning of section 5000 without regard to
				section 5000(d)), and
								(B)meets the
				requirements of paragraph (2).
								Such term
				does not include any insurance substantially all of the coverage of which is
				coverage described in section 223(c)(1)(B).(2)RequirementsThe
				requirements of this paragraph are as follows:
								(A)Adjusted
				community rating or rating bandsThe coverage is provided in a State
				which—
									(i)has a community rating structure that does
				not permit rating on gender, health status or claims experience, or
									(ii)limits the permitted rate for any age group
				to be no more than 400 percent of the lowest rate for all adult age
				groups.
									(B)BenefitsThe
				coverage is provided under a plan that is at least an actuarial equivalent to
				the standard Blue Cross-Blue Shield plan offered under the Federal Employees
				Health Benefits Program
				(FEHBP).
								.
			(b)Credit allowed
			 as part of general business creditSection 38(b) of such Code
			 (defining current year business credit) is amended by striking
			 plus at the end of paragraph (34), by striking the period at the
			 end of paragraph (35) and inserting , plus, and by adding at the
			 end the following new paragraph:
				
					(36)in the case of an eligible small employer
				(as defined in section 45R(c)), the health insurance credit determined under
				section
				45R(a).
					.
			(c)Conforming
			 amendmentThe table of sections for subpart D of part IV of
			 subchapter A of chapter 1 of such Code is amended by adding at the end the
			 following new item:
				
					
						Sec. 45R. Employee health insurance coverage by small
				employers.
					
					.
			(d)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2009.
			3.Refundable small
			 business employee health premium credit
			(a)Allowance of
			 Credit
				(1)In
			 generalSubpart C of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to refundable personal credits) is
			 amended by inserting after section 36A the following new section:
					
						36B.Health
				insurance costs for small business employees
							(a)Allowance of
				CreditIn the case of an individual who is an eligible small
				business employee, there shall be allowed as a credit against the tax imposed
				by this subtitle for the taxable year an amount equal to the amount paid by the
				taxpayer during such taxable year for qualified health insurance for the
				taxpayer and the taxpayer’s spouse and dependents.
							(b)LimitationThe
				amount allowed as a credit under subsection (a) to the taxpayer for the taxable
				year shall not exceed the sum of the amounts paid by the taxpayer for qualified
				health insurance for each individual referred to in subsection (a) for coverage
				months of such individual during the taxable year.
							(c)Eligible small
				business employeeFor purposes of this section, an individual is
				an eligible small business employee for a coverage month if such individual is
				enrolled in qualified health insurance provided through an eligible small
				employer for which a credit is allowable under section 45R.
							(d)Qualified health
				insurance; coverage monthFor purposes of this section, the terms
				qualified health insurance and coverage month have
				the same meanings given such terms by section 45R.
							(e)Special
				Rules
								(1)Coordination
				with medical expense deductionThe amount which would (but for
				this paragraph) be taken into account by the taxpayer under section 213 for the
				taxable year shall be reduced by the credit (if any) allowed by this section to
				the taxpayer for such year.
								(2)Coordination
				with deduction for health insurance costs of self-employed
				individualsNo credit shall be allowable under this section for a
				taxable year if a deduction is allowed under section 162(l) for the taxable
				year.
								(3)Coordination
				with section 35If a taxpayer is eligible for the credit allowed
				under this section and section 35 for any month, the taxpayer shall elect which
				credit is to be allowed with respect to such month.
								(f)RegulationsThe
				Secretary shall prescribe such regulations as may be necessary to carry out the
				purposes of this
				section.
							.
				(b)Conforming
			 Amendments
				(1)Paragraph (2) of
			 section 1324(b) of title 31, United States Code, is amended by inserting
			 36B, after 36A,.
				(2)The table of
			 sections for subpart C of part IV of subchapter A of chapter 1 of the Internal
			 Revenue Code of 1986 is amended by inserting after the item relating to section
			 36A the following new item:
					
						
							Sec. 36B. Health insurance costs for small business
				employees.
						
						.
				(c)Effective
			 DateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2009.
			
